Title: Thomas Jefferson to Brown & Robertson, 21 August 1811
From: Jefferson, Thomas
To: Brown & Robertson


          
                  Messrs Brown & Robertson 
                  
		  
		  
		  
		  Pop. Forest 
                     Aug. 21. 11.
          
		  
		  
		  The accounts handed me by mr Garland have been examined. those from the autumn of 1809. are as I expected; because at that time I directed mr Griffin to have his whole dealings at your store. those preceding that period were unknown to me. it is possible they may have been mentioned to me, altho’ I have no such recollection. but my
			 memory is not sufficiently faithful to enable me to speak positively. but, if mentioned at all, it must have been before that period, while mr Griffin had the disposal of my wheat crops, and every thing except the tobacco, with which, I had taken for granted, all his accounts were kept even. this is mentioned only to apologize for my
			 apparent inattention to these accounts, which would not have taken place had I been aware of them. as it is, provision
			 must be made for their paiment. this cannot suddenly be done.
			  
		   
		   
		  
		   
		   
		   
		  I have sold my wheat of the present year, & am now delivering it to mr Mitchell. the quantity is as yet unknown, and the price depending on that at Richmond within a given time, payable in 60. days from the 5th of September. these uncertainties prevent my knowing the
			 amount of what I may count on from this fund, or being more precise at present than naming some general limits. I shall not, for instance, be able out of it to pay up the whole of the bond, but
			 certainly may more than the half of it. I shall be as anxious as yourselves to go as far into it as possible; and what I cannot pay this year, I must trust to your having the goodness to wait for
			 till the next; and these accounts once brought even, it will certainly be my care to pay the dealings of every year out of the produce of the year. Accept the assurances of my esteem & respect.
          
            Th:
            Jefferson
        